DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,058,458 to Eversull et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope require similar structural components (i.e. catheter body, cannulation lumen, steering element, imaging element and ridge) than those of US 11058458. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-28, 31 and 34-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0176766 to Long et al. in view of U.S. Patent Application Publication No. 2003/0088154 to Ishibiki et al. in further view of U.S. Patent No. 6,899,673 to Ogura et al.  
In regard to claim 21, Long et al. disclose a catheter system comprising: an elongate catheter body 14 including a distal end; a cannulation lumen 42 extending through the elongate catheter body and terminating at the distal end of the elongate catheter body (see paragraph 0040 and Figs. 1-6); a steering element for steering the distal end of the elongate catheter body (see paragraphs 0037-0038); and an imaging element 46 secured to a distal end portion of the elongate catheter body and configured to obtain optical images of an area located distally of the distal end of the elongate catheter body (see paragraph 0044), wherein the elongate catheter body includes a ridge 54 extending axially along an outer surface of the distal end portion and the imaging element is radially aligned with the ridge and wherein at least a portion of the imaging element is disposed within the ridge 54 (see Figs. 3-9).  Long et al. are silent with respect to wherein a width of the ridge measured about a circumference of the elongate catheter body is less than a length of the ridge measured along the longitudinal axis.  Ishibiki et al. teach of an analogous endoscopic hood for an endoscope where the hood may comprises rigid reinforced area 43a along the circumference of the hood to prevent the hood from collapsing and blocking a field of view from the imager of the endoscope (See Figs. 2-4 and 18-19 and paras 0057-0067).  It would have been obvious to one skilled in the art at the time the invention was made to modify the ridge of Long et al. to ensure unobstructed viewing during a surgical procedure as taught by Ishibiki et al.
With further respect to claim 21, Long et al. and Ishibiki et al. fail to explicitly illustrate or disclose steering elements extending through the elongate body of the endoscope.  However, Long et al. disclose a suitable version of an endoscope as being the Olympus GIF-9140 (see paragraph 0037), which is well known to one of ordinary skill in the art as enabling a user to control deflection of the distal end of the endoscope through rotation of angulation knobs 16, 18 which control articulation of the distal end via steering elements/wires which extend through the endoscope body.   Further evidence steering wires are well known in the art, is provided by Ogura et al.  Ogura et al. teach of an analogous endoscopic apparatus (manufactured by Olympus) wherein angling knobs 42a, 42a’ are provided on an operation handle of the endoscope, and enable a user to push/pull steering wires 34, 35 which extend through the body of the endoscope (see Figs. 1-4 and Col. 6, Lines 1-65).  Thus, Ogura et al. teach that it was well known within the art to connect steering wires from angulation knobs to a desired location on the distal portion of the endoscope shaft, to enable a user to selectively and accurately deflect the distal end of an endoscope as desired, during a surgical procedure.  In view of these teachings, and the state of the art, it would have been obvious to one skilled in the art at the time the invention was filed to provide steering elements through the endoscope shaft of Long et al. and Ishibiki et al. to ensure deflection of the distal end of the endoscope via rotation of the angulation knobs.
In regard to claim 22, Long et al. disclose a catheter system, wherein the steering element steers the distal end of the elongate cathter body by deflecting the distal end transversely relative to a longitudinal axis of the elongate catheter body extending proximal of the distal end (see paragraphs 0037-0038).
In regard to claim 23, Long et al. disclose a catheter system, further comprising a tubular member 58 extendable from a distal end of the cannulation lumen (see Figs. 3-22 and paragraph 0050)..
In regard to claim 24, Long et al. disclose a catheter system, further comprising an instrument configured to extend through the cannulation lumen and into the tubular member, distally of the distal end of the elongate catheter body (see Figs. 3-22 and paragraph 0050)..
In regard to claim 25, Long et al. disclose a catheter system, wherein the tubular member has an inner diameter smaller than an inner diameter of the cannulation lumen (see Figs. 3-6).  
In regard to claim 26, Long et al. disclose a catheter system, further comprising an imaging lumen (not shown) extending at least partially through the elongate catheter body and terminating at the distal end of the elongate catheter body, wherein the imaging element is configured to extend within the imaging lumen (see paragraphs 0003, 0040-0041 and 0044).
In regard to claim 27, Long et al. disclose a catheter system, wherein the imaging element comprises a lens 46 (see paragraphs 0003, 0040-0041 and 0044 and Figs. 1-2).
In regard to claim 28, Long et al. disclose a catheter system, wherein the imaging element further comprises a fiber optic bundle, wherein the lens is coupled to the fiber optic bundle (see paragraphs 0003, 0040-0041 and 0044 and Figs. 1-2).
In regard to claim 31, Long et al. disclose a catheter system, further comprising a light source (see paragraphs 0003, 0040-0041 and 0044 and Figs. 1-2).
In regard to claim 34, Long et al. disclose a catheter system, wherein the light source comprises at least one light guide (see paragraphs 0003, 0040-0041 and 0044 and Figs. 1-2).
In regard to claim 35, Long et al. disclose a catheter system, wherein the at least one light guide comprises a first light guide including a first optical fiber 44 and a second light guide including a second optical fiber 44, wherein the first light guide and the second light guide are disposed on opposing sides of the imaging element (See Fig. 3 and paragraph 0044).
In regard to claim 36, Long et al. is silent with respect to a steering element lumen through which the steering element extends.   Ogura et al. teach of an analogous endoscopic apparatus wherein articulation of the distal end is controlled through pushing and pulling of steering wires 34, 35.  The steering wires extend within coil pipes 36, 37 (see Figs. 2-4 and Col. 6, Lines 1-65).  It would have been obvious to one skilled in the art at the time the invention was made to provide coil pipes for the steering wires of Long et al. to promote more effective and efficient movement of the steering wires during actuation thereof by reducing drag and compressive forces on the wire as taught by Ogura et al. and is well known in the art.  
In regard to claim 37, Long et al. disclose a catheter system, further comprising a fluid source adapted to deliver a fluid into the elongate catheter body (see paragraphs 0043, 0050).
In regard to claim 38, Long et al. disclose a catheter system, wherein the cannulation lumen is configured to channel the fluid to the distal end of the elongate catheter body (see paragraphs 0043, 0050).
In regard to claim 39, Long et al. disclose a catheter system, wherein the elongate catheter body includes a distal portion 54 and a proximal portion 14 attached together at a joint (see Figs. 7-9 and paragraph 0046).  
Claims 29-30 and 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0176766 to Long et al. in view of U.S. Patent Application Publication No. 2003/0088154 to Ishibiki et al. in further view of U.S. Patent No. 6,899,673 to Ogura et al.in further view of U.S. Patent No. 6,796,939 to Hirata et al.
In regard to claims 29-30, Long et al., Ishibiki et al. and Ogura et al. disclose a catheter system with a fiber optic bundle for viewing a surgical site within the body (see rejections above) but are silent with respect to the imaging element comprising a CMOS and/or CCD sensor.  It is extremely well known with the art to apply fiber optics or electronic imagers to enable viewing with the endoscope and they are considered to be art-recognized equivalents (see MPEP 2144.06).  Furthermore, Hirata et al. disclose an electronic endoscope in which a CMOS photo-electrically converts an optical image into an image signal at the distal end of the endoscope (See Col. 3, Lines 17-40).   Hirata et al. also extensively disclose the background of electronic endoscopes having CCD sensors used within the electronic endoscope (see Col. 1, Line 16 – Col. 3, Line 13).  It would have been obvious to one skilled in the art at the time the invention was made to modify the endoscope of Long et al., Ishibiki et al. and Ogura et al. to include electronic imaging elements (i.e. a CCD or CMOS sensor) to improve the overall image quality obtained by the endoscope in addition to the numerous benefits (smaller, lighter) of digital imaging as taught by Hirata et al. and are extremely well known in the art.
In regard to claims 32-33, Long et al., Ishibiki et al. and Ogura et al. disclose a catheter system further comprising a light source (See rejections above) but are silent with respect to the light source comprising wherein the light source comprises a first LED and a second LED, wherein the first LED and the second LED are disposed on opposing sides of the imaging element. Hirata et al. teach of an analogous endoscopic device wherein LEDs are positioned at the distal end of the endoscope to illuminate an observed site that is imaged via a CMOS image sensor (See Fig. 21). It would have been obvious to one skilled in the art at the time the invention was made to provide a plurality of LEDs surrounding a CMOS image sensor in the device of Long et al., Ishibiki et al. and Ogura et al. to enhance image quality and benefit from the known advantages of using LEDs (e.g. brighter, smaller, less temperature output) as taught by Hirata et al. and is extremely well known in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/
Primary Examiner, Art Unit 3799                                                                                                                                                                                             11/2/2022